Citation Nr: 0313595	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  92-22 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1989 rating determination of 
the St. Petersburg Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran is shown to have PTSD.

2.  PTSD is attributable to incidents of service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303(d), 3.304(f) (2002)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the March 1989 and 
November 1991 rating determinations, the June 1989 and August 
1992 SOCs, and the May 1990, October 1996, two July 1997, and 
February 2000 SSOCs informed the appellant of the information 
and evidence needed to substantiate this claim.  Moreover, in 
the June 2001 SSOC, the RO fully informed the veteran of the 
laws and regulations of the VCAA.  As such, VA's notification 
requirements have been complied with.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  Furthermore, the veteran appeared at 
two personal hearings before a hearing officer at the RO.  In 
addition, the Board remanded this matter on two separate 
occasions with the requested development being accomplished.  
Moreover, in August 2002, the Board, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)), prepared a development 
memorandum which requested that the veteran report for a VA 
examination to determine the nature and etiology of any 
psychiatric disorder, including PTSD.  The requested 
examination was performed in February 2003.  Thereafter, the 
veteran was furnished a written copy of the examination 
results and his representative supplied written argument in 
March 2003.  VA has met all VCAA duties.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case. 

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated during service.   
38 U.S.C.A. § 1110 (West 2002).  Consequently, a claim for 
service connection requires evidence of a current disability, 
evidence of disease or injury during service, and evidence 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995).

To comply with the decision of the Court in Cohen v. Brown, 
10 Vet. App. 197 (1997) VA issued a final rule, effective 
March 7, 1997, the date of the Cohen v. Brown decision, 
amending 38 C.F.R. § 3.304(f) to read as follows:

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  If the evidence establishes 
that the veteran was a prisoner-of-war under the provisions 
of § 3.1(y) of this part and the claimed stressor is related 
to that prisoner-of-war experience, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This rule was subsequently 
codified at 38 C.F.R. § 3.304(f).

The veteran's DD Form 214 indicates that his awards include 
the National Defense Service Medal, One Overseas Service Bar, 
the Vietnam Service Medal with One Bronze Star, the Republic 
of Vietnam Medal with 60 Device, and the JCSM with Oak Leaf 
Cluster.  His military occupation specialty (MOS) was an 
Intelligence Analyst.  The veteran's DD 214 does not show 
that he received any citations or awards for participation in 
combat with the enemy, such as the Combat Infantryman Badge, 
Purple Heart, or similar citation.  The veteran's service 
personnel file (DA Form 20) indicates that while he served in 
Vietnam he was with the 519th Military Intelligence 
Battalion.  According to his personnel records, the veteran 
served in Vietnam from September 1966 to September 1967.  His 
specific duty from January to August 1967 was that of a ADPS 
console operator.  

In September 1988, the veteran requested service connection 
for PTSD.  

At the time of a December 1988 VA examination, the veteran 
reported spending 13 months in Vietnam.  The veteran noted 
one incident where the Viet Cong overran a van that he was in 
and killed 4 of the 8 people in his group.  The veteran also 
noted being thrown 45 feet from an explosion.  The veteran 
further reported having a friend going out to look for water 
and later finding him hung in a tree.  He stated that his 
main job was plotting and coordinating the locations of areas 
that might be the base for attacks.  Following examination, a 
diagnosis of chronic moderately symptomatic PTSD was 
rendered. 

In April 1989, the veteran was diagnosed as having an 
adjustment disorder to medical and financial problems with 
mixed affect.  Later that month, the veteran was hospitalized 
for four days.  Diagnoses of dysthymia and PTSD were rendered 
at that time.  In September 1989, the veteran was diagnosed 
as having an adjustment disorder; consider PTSD.  

In September 1989, the veteran appeared before a hearing 
officer at the RO.  At the time of the hearing, the veteran 
indicated that he prepared reports for the artillery 
divisions and that some of the areas where the soldiers were 
placed as a result of the reports caused them to lose their 
lives.  He also noted that some one who filled in for him one 
night on the water truck was decapitated.  The veteran 
further  recounted being thrown 75 feet across the room 
during enemy fire.  

In a May 1992 letter from the Vet Center, it was noted that 
the veteran had definitively evidenced certain features of a 
condition of PTSD to include re-experiencing of a trauma 
event, underlying rage and anger, and additional difficulties 
having to do with sleeplessness.  

In a December 1994 letter, the veteran indicated that the 
most stressful of incidents occurred immediately upon his 
arrival in Vietnam.  He reported that he was in a holding 
unit at Ton Sa Nhut for three to four weeks.  He indicated 
that he was then assigned to HHC 17 miles from Saigon.  The 
veteran noted that he was immediately put on body bag detail 
upon his arrival at Ton Sa Nhut.  He stated that although his 
MOS was imagery interpretation, his stressful events came 
during guard duty, fire patrol, and search and destroy 
operations.  

He noted that after being assigned to the unit and five 
months into the tour, they were attacked by mortars.  He 
indicated that he was blown 20 feet into the air and hurt his 
back.  He also noted that Private R. H. was killed.  He 
indicated that he felt guilt as men were killed where he had 
plotted points.  He further stated that a good friend of his 
Pvt. He. was decapitated when on the water truck.  

In a January 1995 letter from the VetCenter, diagnoses of 
chronic PTSD and dysthymic disorder were reported.  

At the time of a February 1995 VA examination, the veteran 
again reported being on body bag detail.  The veteran 
indicated that two incidents were haunting him.  He was hurt 
in a mortar attack blast and he felt guilt over having killed 
fellow soldiers based upon giving them wrong information.  
Following examination, diagnoses of PTSD and dysthymia were 
rendered.  

In April 1996, the RO requested confirmation of the veteran's 
stressors from the National Archives and Records 
Administration.  

In October 1996, the Director of the Environmental Support 
Group (ESG) forwarded copies of two operational reports- 
Lessons Learned submitted by the 519th Military Intelligence 
Battalion for the period August 1966 to January 1967 and the 
Annual Historical Supplement submitted by the 525th MI Group 
(Gp), the higher headquarters of the 519th.  ESG noted that 
the available records listed a November 1966 attack in 
Saigon, the base area of operations for the 519th, and a 
December 1966 attack at Tan Son Nhut.  ESG further indicated 
that the available U.S. casualty list did not include Private 
H.. or He.  It further stated that the veteran's name was not 
listed in the morning reports relating to sustained injuries. 

ESG noted that it was not uncommon for veteran's with 
noncombat/combat support specialties to claim combat 
experiences, but it was very difficult to verify these cases 
from military records.  It further reported that it was 
unable to verify body bag detail.  

A November 1996 written statement from R. H., whom the 
veteran previously reported as dead, conveys that he served 
in the 519th Military Intelligence Battalion with the veteran 
in the Republic of Vietnam and they were detailed to the 
CICV.  He stated that they were both computer operators.  He 
specified that the veteran worked on the punch card 
processing equipment.  Their duties encompassed extracting 
material from a database of intelligence information and 
producing reports in response to unit requests.  Mr. H. 
indicated that he and the veteran worked the night shift and 
commuted by bus between their billet in Gia Dinh, a community 
outside of Saigon, and the CICV.  The CICV was located on Ton 
Son Nhut Airbase when the men were initially deployed to it 
and subsequently moved to a site close to the airbase.  The 
men were unarmed except when performing guard duty at their 
billet in Gia Dinh.  Mr. H. recalled an incident wherein 
fighter aircraft on the airbase came under enemy mortar 
attack in approximately April or May 1967 during their shift.  
The explosions shook and rained debris on the trailer in 
which they worked.  They and the other occupants of the 
trailer dove for cover and were ultimately ordered to 
evacuate to a main building for safety.  Mr. H. did not 
indicate that either he or the veteran were physically 
touched or otherwise injured in the attack.  He stated that 
this was a frightening experience that neither he nor the 
veteran would ever forget.  

At a June 1997 hearing, the veteran testified that he was 
assigned to body bag detail.  The veteran indicated that the 
letter written by Mr. H., whom the veteran initially reported 
as being killed in Vietnam, showed that they were together 
running for cover.  

In November 1998, the Board remanded this matter for further 
development, to include a VA psychiatric examination.  

In February 1999, the veteran was afforded the requested 
examination.  The examiner noted that the veteran was in 
Vietnam from September 1966 to September 1967.  He indicated 
that the veteran was placed in a holding state for six to 
seven weeks following his arrival.  After that, he was placed 
with the 519th military intelligence headquarters.  His unit 
was not a combat unit.  The veteran stated that when he was 
in the holding state, he was placed on body bag detail.  He 
noted developing psychological problems soon after.  The 
veteran reported that while he was not in a combat unit, he 
was exposed to sniper fire.  He indicated that his unit 
worked inside big vans.  The veteran stated that they were 
attacked by Viet Cong one day while working in the van.  He 
indicated that under the advice of his superiors he ran to 
another building to protect himself.  He reported that he 
could visually see the enemy.  He also indicated that he 
fired a few rounds at the Viet Cong while on guard duty.  He 
further noted feeling guilty about reporting positions where 
the enemy was located.  

Following examination, the examiner indicated that the 
veteran presented a difficult case to diagnose.  The examiner 
stated that it was obvious that the veteran was depressed.  
He reported that with the history the veteran offered, there 
was justification for the diagnosis of PTSD.  However, he 
noted that the veteran's history appeared to be unreliable.  
He observed that the data presented by the veteran appeared 
to be contradictory at times.  The examiner stated that the 
inconsistencies could either be exaggerations or mistakes 
that could be attributed to memory failure.  He noted that 
the Environmental Support Group had difficulty verifying the 
alleged activities.  The examiner further observed the 
veteran's strong drive to secure compensation for PTSD.  The 
examiner noted that there was no way of verifying the events 
reported by the veteran.  He indicated that the veteran 
himself admitted that his traumatic experiences happened when 
he was at assignments where no record of the activity was 
made, officially at least, such as the detail of bagging the 
parts of bodies of killed soldiers.  

The examiner stated that the other events he presented were 
not extraordinary by themselves but that the veteran 
suggested that they had an extraordinary affect on him.  The 
examiner noted that he was giving the benefit of the doubt to 
the veteran when diagnosing PTSD.  Axis I diagnoses of a 
dysthymic disorder and PTSD were rendered.  

In August 2002, the Board, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)), prepared a development memorandum.  
In its development memorandum, the Board requested that an 
attempt be made to obtain copies of personnel records of R. 
H. to verify that he served with the veteran.

The Board further requested that the veteran be afforded a VA 
psychiatric examination to confirm the presence of PTSD based 
on a single claimed stressor.  The examiner was requested to 
review the file and to advance an opinion as to whether the 
April or May 1967 attack on the base described by R. H. in 
his letter could cause the veteran to have PTSD.  

The copies of personnel records obtained with regard to R. H. 
demonstrate that he was in Vietnam from September 24, 1966, 
to August 23, 1967.  His record of assignment demonstrates 
that his principal duty performed during this time period was 
that of an Intelligence Analyst for the PKT 519th E1B.  The 
personnel records demonstrate that in all probability, the 
veteran and R. H. did serve together.  Moreover, R. H.'s 
story appears to be corroborated in that the veteran's 
specific duty during the time period of the rocket attack was 
that of a console operator.  

In February 2003, the veteran was afforded the requested 
examination.  The examiner indicated that he reviewed the 
veteran's records for approximately seven hours.  He also 
noted that the veteran was afforded a two hour examination 
and that dictation took approximately 75 minutes.  He further 
stated that approximately 2.75 hours was necessary for 
finalization.  

Mental status examination performed at that time revealed 
that the veteran was alert and oriented in all spheres.  His 
speech was within normal limits and his appearance was 
described as clean and adequate.  Thought content revealed no 
evidence of psychosis, delusions, hallucinations, or thought 
disorder.  The veteran did report occasional auditory 
hallucinations.  Suicidal ideation was not present.  His mood 
was congruent and his thought content appeared dysphoric.  
His affect was flat. Sleep was inadequate in both quantity 
and quality.  Recall and long term memory appeared intact.  

The examiner indicated that persistent delusions and 
hallucinations were evident.  There was also evidence of 
gross impairment in thought process and communication.  
Intermittent illogical, obscure, or irrelevant speech was 
also noted.  The veteran had impaired judgment and abstract 
thinking.  He also had impaired impulse control.  Impairment 
of short and long term memory was also present.  The veteran 
was noted to have more than weekly panic attacks and had near 
continuous depression.  A depressed mood and a flattened 
affect were also demonstrated.  The veteran was also found to 
have difficulty maintaining relationships and adapting to 
stressful situations.  Anxiety and chronic sleep impairment 
were also present.  

The examiner indicated that the veteran was initially found 
to be fit for military duty.  He noted that any difficulties 
he developed occurred after his entrance into service.  

The examiner further noted the January 1967 incident reported 
in the records received from ESG concerning a terrorist 
incident where a hand grenade was tossed into a jeep.  He 
observed that the veteran learned of this incident by talking 
to the two men who were involved.  The examiner noted that 
this matter had some clinical significance in that Vietnam 
was rife with infiltrators, insurgents, terrorists, and enemy 
sympathizers at that time.  He indicated that the threat of 
falling victim to a terrorist act increased when people who 
one knew were personally involved.  He observed that since 
the veteran knew and talked to the individuals involved in 
the jeep incident, it was likely that he reacted by 
considering himself at some level to be at increased personal 
risk of falling victim to a terrorist act in the future.  

The examiner also noted that the veteran reported having 
psychological distress in January 1967.  He noted that the 
veteran was in Vietnam at that time.  The examiner also 
observed the April or May 1967 incident when shelling began 
approaching the van that the veteran and his co-workers were 
in.  He noted that they took cover in the van until the 
commanding officers told them to run.  The veteran reported 
that the concussion from one of the shells threw him 7 feet 
which caused him to experience back injuries.  The veteran 
stated that at that time he felt that his life was in danger 
and he experienced intense fear, helplessness, and horror.  
He also indicated that a number of symptoms that he currently 
had began after this incident.  

The examiner stated that from a psychological perspective, 
exposure to this type of incident did achieve a level of 
significance as a psychosocial stressor and was clinically 
considered to be capable of inducing a post-traumatic stress 
reaction on its on merits in the absence of any other 
critical incident.  

The examiner found that the veteran met the criteria for 
PTSD.  He further stated that it seemed as likely as not that 
the April or May 1967 incident was the sole and specific 
cause of the veteran's PTSD.  He noted that clinical 
certainty in answering this question was not realistically 
possible for a number of reasons.  He stated that if the 
veteran had been involved in 100 firefights it would not be 
possible to say which specific one caused his PTSD.  He 
opined that it seemed very likely that the veteran's 
emotional difficulties began in the military and were due to 
his experiences serving in Vietnam.  He stated that, if in 
fact the artillery and mortar attack was not the specific 
cause, it probably aggravated his condition.  

Axis I diagnoses of dysthymic disorder and chronic PTSD were 
rendered.  The examiner found the veteran to have total 
social and occupational impairment.   

In Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), the Court 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
that VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126.  The 
effect of these revisions was to change the diagnostic 
criteria for mental disorders from the Diagnostic and 
Statistical Manual for Mental Disorders (DSM), third edition 
and the third edition, revised, to the fourth edition (DSM-
IV).  The Court found that DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective to a 
subjective basis.  The Court further found that where there 
was "undisputed, unequivocal" diagnoses of PTSD of record, 
and the Board did not make a finding that the reports were 
incomplete, the adequacy of the stressor had to be presumed 
as a matter of law.  In West v. Brown, 7 Vet. App. 70 (1994), 
the Court held that the sufficiency of the stressor is a 
medical determination, and therefore adjudicators may not 
render a determination on this point in the absence of 
independent medical evidence.

The veteran's statements of stressors have been varied and 
conflicting.  The Board understands that this is affected by 
the number of years that have passed since the claimed 
events.  The Board observes that a number of the incidents 
reported by the veteran are not verifiable.  It also notes 
that the names of the individuals that the veteran reported 
being killed have not been verified.  Moreover, one of the 
individuals that the veteran reported as being killed has now 
written a letter on his behalf.

However, the April 1996 letter from R. H. points to a 
specific stressor to which he indicates both he and the 
veteran were exposed.  The service personnel records confirm 
that both R. H. and the veteran were in Vietnam and assigned 
to the same unit at the time the incident was reported to 
have occurred.  Moreover, the February 2003 VA examiner has 
indicated that it seemed as likely as not that the April or 
May 1967 incident was the sole and specific cause of the 
veteran's PTSD.

As the veteran has been diagnosed as having PTSD and as it 
has been found to be at least as likely as not related the 
April/May 1967 shelling incident, service connection is 
warranted for PTSD.  In reaching this determination, the 
Board is persuaded by recent decisions of the Court.




ORDER

Service connection for PTSD is granted.  



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

